580 N.E.2d 664 (1991)
James Brian COMPTON, Appellant,
v.
Mary R. PLETCH, Appellee.
No. 12S02-9110-CV-862.
Supreme Court of Indiana.
October 29, 1991.
Peter L. Obremskey, Carol Sparks Drake, Bridget L. Rogers, Parr, Richey, Obremskey & Morton, Lebanon, James D. Moore, Ryan, Hartzell, Moore & Cook, Frankfort, for appellant.
Michael Eugene Douglas, Frankfort, for appellee.
SHEPARD, Chief Justice.
James Brian Compton brought a negligence action against Mary R. Pletch stemming from an automobile collision from which Compton incurred medical expenses and other costs. After a jury trial, Compton was found to be forty percent at fault for the accident. Finding that the total damage Compton suffered was $26,000, the jury awarded Compton a verdict against Pletch of $15,600.
Compton appealed, claiming the trial court erred by failing to give the jury a sudden emergency instruction. The Court of Appeals determined the doctrine of sudden emergency is still viable in tort actions under the Comparative Fault Act, I.C. XX-X-XX-X, et seq. It held that failure to give the sudden emergency instruction prejudiced Compton. The judgment was reversed and the cause remanded for new trial. Compton v. Pletch (1990), Ind. App., 561 N.E.2d 803.
We believe the Court of Appeals was correct in its determination that the sudden emergency instruction was appropriate. We therefore grant transfer and adopt the Court of Appeals opinion in Compton v. Pletch (1990), Ind. App., 561 N.E.2d 803. Ind. Appellate Rule 11(B)(3). We vacate the Court of Appeals' opinion on rehearing, Compton v. Pletch (1991), Ind. App., 565 N.E.2d 771.
The judgment of the trial court is reversed and the cause is remanded for a new trial on liability and damages.
DeBRULER, GIVAN, DICKSON and KRAHULIK, JJ., concur.